1
2
3
4
5
6
7
8                                               UNITED STATES DISTRICT COURT
9                                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    STRIKE 3 HOLDINGS, LLC,                                             Case No.: 19cv0075-BEN(RBB)
12                                                       Plaintiff,
                                                                          ORDER GRANTING PLAINTIFF’S
13    v.                                                                  EX PARTE APPLICATION FOR
      JOHN DOE subscriber assigned IP                                     LEAVE TO SERVE A THIRD
14
      address 75.80.114.186,                                              PARTY SUBPOENA PRIOR TO A
15                                                                        RULE 26(f) CONFERENCE
                                                       Defendant.         [ECF NO. 4]
16
17
18
19
20              On January 30, 2019, Plaintiff Strike 3 Holdings, LLC filed an Ex Parte
21   Application for Leave to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference
22   [ECF No. 4]. Plaintiff seeks to subpoena Defendant John Doe’s Internet service provider,
23   Spectrum, to “learn Defendant’s true identity, investigate Defendant’s role in the
24   infringement, and if warranted by the investigation, effectuate service.” (Ex Parte Appl.
25   Attach. #1 Mem. P. & A. 6-7, ECF No. 4.)1 Because no Defendant has been named or
26   served, no opposition has been filed. For the following reasons, the Ex Parte Application
27                                                  
28   1
         The Court cites to documents as paginated on the electronic case filing system.

                                                                      1
                                                                                               19cv0075-BEN(RBB)
1    for Leave to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference is
2    GRANTED.
3                                      I.     BACKGROUND
4          Plaintiff Strike 3 Holdings, LLC (“Strike 3 Holdings”) purports to be the registered
5    owner of certain copyrighted motion pictures. (Compl. 1, ECF No. 1.) On January 10,
6    2019, Plaintiff filed a Complaint alleging that Defendant John Doe, an internet subscriber
7    assigned Internet protocol (“IP”) address 75.80.114.186, used the BitTorrent file
8    distribution network to illegally download and distribute Plaintiff’s copyrighted works on
9    twenty-five occasions. (Id. at 2, 4-5; id. Attach. #1 Ex. A, at 1-2.) Strike 3 Holdings
10   states that its investigator identified Defendant’s IP address as a participant in infringing
11   activity. (Compl. 5, ECF No. 1.)
12         On January 30, 2019, Plaintiff filed an Ex Parte Application for Leave to Serve a
13   Third Party Subpoena Prior to a Rule 26(f) Conference [ECF No. 4]. Strike 3 Holdings
14   seeks leave to serve a subpoena pursuant to Federal Rule of Civil Procedure 45 on
15   Defendant’s Internet service provider (“ISP”), Spectrum. (Ex Parte Appl. Attach. #1
16   Mem. P. & A. 6-7, ECF No. 4.) Strike 3 Holdings requests limited discovery from the
17   ISP, arguing that the ISP assigned Doe Defendant’s IP address, and Plaintiff can use the
18   IP address to identify Defendant’s true name and address. (Id.)
19         On February 7, 2019, the Court issued a minute order directing Plaintiff to
20   supplement its Ex Parte Application by providing evidence that Plaintiff’s geolocation
21   services vendor determined that IP address 75.80.114.186 was located in the Southern
22   District of California. (Mins., Feb. 7, 2019, ECF No. 5.) On February 14, 2019, Strike 3
23   Holdings provided a declaration from its in-house counsel stating that the device
24   associated with the IP address that is the subject of this suit is located in San Diego,
25   California. (Decl. Kennedy Supp. Ex Parte Appl. 2, ECF No. 6.)
26   ///
27   ///
28   ///

                                                   2
                                                                                  19cv0075-BEN(RBB)
1                                   II.   LEGAL STANDARDS
2    A.    Cable Privacy Act
3          The Cable Privacy Act generally prohibits a cable operator from disclosing
4    “personally identifiable information concerning any subscriber without the prior written
5    or electronic consent of the subscriber concerned . . . .” 47 U.S.C.A. § 551(c)(1) (West
6    2014). A cable operator, however, may disclose the information if the disclosure is made
7    pursuant to a court order and the cable operator notifies the subscriber of the order. Id.
8    § 551(c)(2)(C).
9          [T]he term ‘cable operator’ means any person or group of persons (A) who
           provides cable service over a cable system and directly or through one or
10
           more affiliates owns a significant interest in such cable system, or (B) who
11         otherwise controls or is responsible for, through any arrangement, the
           management and operation of such a cable system.
12
13   47 U.S.C.A. § 522(5) (West 2014).
14   B.     Requests for Discovery Before Rule 26(f) Conference
15         Generally, discovery is not permitted without a court order before the parties have
16   conferred pursuant to Federal Rule of Civil Procedure 26(f). Fed. R. Civ. P. 26(d)(1).
17   Yet, “in rare cases, courts have made exceptions, permitting limited discovery to ensue
18   after filing of the complaint to permit the plaintiff to learn the identifying facts necessary
19   to permit service on the defendant.” Columbia Ins. Co. v. Seescandy.com, 185 F.R.D.
20   573, 577 (N.D. Cal. 1999) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir.
21   1980)). A party who requests early or expedited discovery must establish good cause.
22   Semitool, Inc. v. Tokyo Elec. Am., Inc., 208 F.R.D. 273, 275-76 (N.D. Cal. 2002).
23         The Ninth Circuit has held that when the defendants’ identities are unknown at the
24   time the complaint is filed, courts may grant plaintiffs leave to take early discovery to
25   determine the defendants’ identities “unless it is clear that discovery would not uncover
26   the identities, or that the complaint would be dismissed on other grounds.” Gillespie, 629
27   F.2d at 642. “A district court’s decision to grant discovery to determine jurisdictional
28   facts is a matter of discretion.” Columbia Ins. Co., 185 F.R.D. at 578.

                                                    3
                                                                                   19cv0075-BEN(RBB)
1          District courts consider multiple factors when deciding motions for early discovery
2    to identify Doe defendants. Id. at 578-80. First, the plaintiff should “identify the missing
3    party with sufficient specificity such that the Court can determine that defendant is a real
4    person or entity who could be sued in federal court.” Id. at 578. Second, the movant
5    must describe “all previous steps taken to locate the elusive defendant” to ensure that the
6    plaintiff has made a good faith effort to identify and serve process on the defendant. Id.
7    at 579. Third, the plaintiff should establish that its suit against the defendant could
8    withstand a motion to dismiss. Id. “Lastly, the plaintiff should file a request for
9    discovery with the Court, along with a statement of reasons justifying the specific
10   discovery requested as well as identification of a limited number of persons or entities on
11   whom discovery process might be served . . . .” Id. at 580. The plaintiff must
12   demonstrate a reasonable likelihood that the requested discovery will yield information
13   about the defendant so that service of process is possible. See id. These factors will
14   ensure that early discovery to identify Doe defendants will be sought only after “the
15   plaintiff has in good faith exhausted traditional avenues for identifying a civil defendant
16   pre-service, and will prevent use of this method to harass or intimidate.” Id. at 578.
17                                        III.   ANALYSIS
18         Plaintiff requests leave to issue a Rule 45 subpoena to Doe Defendant’s ISP,
19   Spectrum. Spectrum is a cable operator, and the information requested by Strike 3
20   Holdings falls within the exception to the Cable Privacy Act’s disclosure prohibition.
21   See 47 U.S.C.A. § 551(c)(2)(C). Accordingly, if Plaintiff satisfies the multiple-factor test
22   used by courts to determine whether to allow early discovery, Doe Defendant’s ISP may
23   disclose the requested information pursuant to this Court’s order.
24   A.    Identification of the Doe Defendant with Sufficient Specificity
25         Plaintiff has the burden to identify the Doe Defendant with enough specificity to
26   establish that the Defendant is a real person or entity, subject to the Court’s jurisdiction.
27   Columbia Ins. Co., 185 F.R.D. at 578. “[A] plaintiff identifies Doe defendants with
28   sufficient specificity by providing the unique IP addresses assigned to an individual

                                                    4
                                                                                   19cv0075-BEN(RBB)
1    defendant on the day of the allegedly infringing conduct, and by using ‘geolocation
2    technology’ to trace the IP addresses to a physical point of origin.” 808 Holdings, LLC
3    v. Collective of Dec. 29, 2011 Sharing Hash E37917C8EEB4585E6421358FF32F29C
4    D63C23C91, Civil No. 12cv00186 MMA(RBB), 2012 WL 12884688, at *4 (S.D. Cal.
5    May 8, 2012) (citing OpenMind Sols., Inc. v. Does 1–39, No. C 11-3311 MEJ, 2011 WL
6    4715200, at *2 (N.D. Cal. Oct. 7, 2011); Pink Lotus Entm’t, LLC v. Does 1-46, No. C–
7    11–02263 HRL, 2011 WL 2470986, at *3 (N.D. Cal. June 21, 2011)).
8          Strike 3 Holdings asserts that between December 12, 2017, and November 16,
9    2018, Defendant infringed Plaintiff’s copyrighted works by using the BitTorrent file
10   distribution network. (See Compl. 5-6, ECF No. 1; see also id. Attach. #1 Ex. A, at 1-2.)
11   Plaintiff retained a forensic investigation services company, IPP International UG
12   (“IPP”), to monitor the BitTorrent file distribution network for copyrighted works and
13   identify IP addresses used by infringers to distribute copyrighted works within the
14   network. (See Ex Parte Appl. Attach. #2 Decl. Fieser 11, ECF No. 4.) Strike 3 Holdings
15   has provided a declaration from IPP’s employee, Tobias Fieser, who reviewed IPP’s
16   forensic activity records and determined that IPP’s servers connected to an electronic
17   device using IP address 75.80.114.186. (See id.) He discovered that the IP address
18   distributed to IPP’s servers “multiple pieces” of Strike 3 Holdings’ copyrighted motion
19   pictures. (Id.) Fieser explains that the movie pieces were recorded in a “PCAP, which
20   stands for ‘packet capture’ and is a forensically sound interface for recording network
21   traffic”; and that “reassembling the pieces using a specialized BitTorrent client
22   results in a fully playable digital movie.” (Id. at 12.) According to Fieser, digital files
23   can be identified by a “Cryptographic Hash Value,” and the files distributed by
24   Defendant’s IP address “have a unique identifier of the Cryptographic Hash outlined on
25   Exhibit A [to Plaintiff’s Complaint].” (Id.) He also states that IP address 75.80.114.186
26   “is associated with significant long term BitTorrent use.” (Id.)
27         Plaintiff further contends that Doe Defendant’s IP address belongs to Spectrum.
28   (See Ex Parte Appl. Attach. #1 Mem. P. & A. 6, 17, ECF No. 4.) Strike 3 Holdings

                                                  5
                                                                                19cv0075-BEN(RBB)
1    asserts that Maxmind Inc. (“Maxmind”) identified Spectrum as the owner of Defendant’s
2    IP address. (See id. at 17; see also Compl. 2-3, ECF No. 1.) The American Registry for
3    Internet Numbers, “a nonprofit, member-based organization, responsible for the
4    management and distribution of IP addresses across most of North America,” also
5    identified Spectrum as the owner of the IP address 75.80.114.186. (Ex Parte Appl.
6    Attach. #1 Mem. P. & A. 17, ECF No. 4; see also id. Attach. #2 Decl. Stalzer 20, ECF
7    No. 4.)
8          Additionally, Plaintiff alleges in its Complaint and Ex Parte Application that it
9    used IP address geolocation technology by Maxmind to determine that Doe Defendant’s
10   IP address traced to a physical address within this Court’s jurisdiction. (See Compl. 2-3,
11   ECF No. 1; Ex Parte Appl. Attach. #1 Mem. P. & A. 12-13, ECF No. 4.) At the Court’s
12   request, Plaintiff provided a declaration from its in-house counsel, Emilie Kennedy,
13   stating that the device associated with the IP address 75.80.114.186 is located in the
14   Southern District of California. (Decl. Kennedy Supp. Ex Parte Appl. 2, ECF No. 6.)
15   Kennedy declares that on August 23, 2018, after Plaintiff first received infringement data
16   from IPP, the IP address 75.80.114.186 was automatically inserted into Maxmind’s
17   Geolocation Database, and “Maxmind determined that the IP address traced to a location
18   in San Diego.” (Id.) She further declares on February 14, 2019, she reinserted the IP
19   address 75.80.114.186 into Maxmind’s Geolocation Database and confirmed that the IP
20   address continued to trace to San Diego. (Id.)
21         Plaintiff has therefore provided information about infringing activity tied to Doe
22   Defendant’s unique IP address, specific dates and times associated with the activity, and
23   the name of the ISP for the user of the IP address; and Strike 3 Holdings used geolocation
24   technology to trace the IP address to San Diego, California. Plaintiff has demonstrated
25   that a person or entity engaged in acts of infringement using the IP address
26   75.80.114.186, and the IP address likely corresponds to a physical address located in the
27   Southern District of California. See Criminal Prods., Inc. v. Doe-72.192.163.220, Case
28   No. 16-cv-2589 WQH (JLB), 2016 WL 6822186, at *3 (S.D. Cal. Nov. 18, 2016)

                                                  6
                                                                                19cv0075-BEN(RBB)
1    (“[B]ased on the timing of the IP address tracing efforts employed by Plaintiff’s
2    investigator, the documented success of the Maxmind geolocation service, and Plaintiff’s
3    counsel’s efforts to independently verify the location information provided by Plaintiff’s
4    investigator, . . . [defendant’s IP address] likely resolves to a physical address located in
5    this District.”); see also Strike 3 Holdings, LLC v. Doe, Case No.: 3:17-cv-02316-GPC-
6    KSC, 2018 WL 324264, at *2 (S.D. Cal. Jan. 5, 2018) (citing Criminal Prods., Inc, 2016
7    WL 6822186, at *3). Accordingly, Plaintiff has satisfied the “sufficient specificity”
8    threshold. See Columbia Ins. Co., 185 F.R.D. at 578.
9    B.    Previous Attempts to Locate Doe Defendant
10         To obtain leave to take early discovery, Plaintiff is also required to describe the
11   steps it took to identify the Doe Defendant in a good faith effort to locate and serve the
12   defendant. See id. at 579. Strike 3 Holdings searched for Defendant’s IP address using
13   various internet search tools, reviewed numerous sources of authority, and conferred with
14   computer investigators and cyber security consultants. (Ex Parte Appl. Attach. #1 Mem.
15   P. & A. 13-14, ECF No. 4.) Additionally, Plaintiff retained forensic investigation
16   services company IPP to monitor the BitTorrent file distribution network for copyrighted
17   works and identify the IP addresses used to distribute the works. (Ex Parte Appl. Attach.
18   #2 Decl. Fieser 11.) IPP determined that IP address 75.80.114.186 had distributed
19   “ multiple pieces” of Strike 3 Holdings’ copyrighted movies. (Id.) Despite obtaining
20   Doe Defendant’s IP address, Plaintiff cannot correlate the IP address to its subscriber and
21   identify the Doe Defendant. (See Ex Parte Appl. Attach. #1 Mem. P. & A. 14, ECF No.
22   4.) The Court therefore finds that Strike 3 Holdings made a good faith effort to identify
23   and locate the Defendant.
24   C.    Whether Plaintiff’s Suit Could Withstand a Motion to Dismiss
25         Strike 3 Holdings must also show that its suit could withstand a motion to dismiss.
26   See Columbia Ins. Co., 185 F.R.D. at 579. A claim may be dismissed pursuant to Rule
27   12(b) of the Federal Rules of Civil Procedure for lack of subject matter jurisdiction or for
28   failure to state a claim. See Fed. R. Civ. P. 12(b)(1), (6). Plaintiff’s Complaint states that

                                                    7
                                                                                   19cv0075-BEN(RBB)
1    the “Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331
2    (federal question)[] and 28 U.S.C. § 1338 (jurisdiction over copyright actions)[,]” and
3    alleges a cause of action for direct copyright infringement. (Compl. 2, 6-8, ECF No. 1.)
4    To prevail on a copyright infringement claim, Plaintiff must establish “ (1) ownership of
5    a valid copyright; and (2) that the defendant violated the copyright owner’s exclusive
6    rights under the Copyright Act.” Ellison v. Robertson, 357 F.3d 1072, 1076 (9th Cir.
7    2004) (citations omitted); see also Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657, 666
8    (9th Cir. 2017) (“[D]irect infringement requires the plaintiff to show causation (also
9    referred to as ‘volitional conduct’) by the defendant.”).
10         Strike 3 Holdings asserts ownership over the copyrighted works that are the subject
11   of this suit and claims that the works “have either been registered with the United States
12   Copyright Office or have pending copyright registrations.” (Compl. 1, 6, ECF No. 1; see
13   also id. Attach. #1 Ex. A, at 1-2.) It maintains that for the works “that are still pending
14   registration, a complete application, fees, and deposit materials for copyright registration
15   have been received by the Copyright Office in compliance with the Copyright Act, 17
16   U.S.C. §§ 101, et seq.” (Compl. 6, ECF No. 1.) Plaintiff further alleges that between
17   December 12, 2017, and November 16, 2018, Doe Defendant infringed its copyrighted
18   works by using the BitTorrent file distribution network “to illegally download and
19   distribute Plaintiff’s copyrighted motion pictures.” (See id. at 5-6; see also id. Attach. #1
20   Ex. A, at 1-2.) Strike 3 Holdings provides evidence that the device using IP address
21   75.80.114.186 distributed multiple pieces of Strike 3 Holdings’ copyrighted motion
22   pictures; and the distributed pieces, when reassembled, constitute a “fully playable digital
23   movie.” (Ex Parte Appl. Attach. #2 Decl. Fieser 12, ECF No. 4.) Additionally, Plaintiff
24   has verified that each allegedly infringing digital file is a copy of one of its motion
25   pictures. (See Ex Parte Appl. Attach. #2 Decl. Stalzer 19-20, ECF No. 4.) Strike 3
26   Holdings has alleged the prima facie elements of direct copyright infringement, and its
27   Complaint will likely withstand a motion to dismiss for lack of subject matter
28   jurisdiction.

                                                   8
                                                                                   19cv0075-BEN(RBB)
1          A case can also be dismissed for lack of personal jurisdiction over a defendant or
2    for improper venue. See Fed. R. Civ. P. 12(b)(2), (3). In order to survive a motion to
3    dismiss for lack of personal jurisdiction, the plaintiff need only make a “prima facie
4    showing of jurisdictional facts.” Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995).
5    In copyright infringement actions, venue is proper “in the district in which the
6    defendant or his agent resides or may be found.” 28 U.S.C.A. § 1400(a) (West 2019).
7    An individual “resides” for venue purposes in the district of his domicile. 17 James Wm.
8    Moore, et al., Moore’s Federal Practice, § 110.39[2], at 110-74 (3d ed. 2017). For venue
9    purposes, a defendant is “found” where he is subject to personal jurisdiction. Id. at 110-
10   75 (footnote omitted); see also Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d
11   1124, 1126 (9th Cir. 2010) (“This circuit interprets [28 U.S.C. § 1400(a)] to allow venue
12   in any judicial district where, if treated as a separate state, the defendant would be subject
13   to personal jurisdiction.”).
14         Strike 3 Holdings alleges that it used geolocation technology to determine that Doe
15   Defendant’s IP address traced to a physical address in the Southern District of California.
16   (See Decl. Kennedy Supp. Ex Parte Appl. 2, ECF No. 6; see also Compl. 2-3, ECF No. 1;
17   Ex Parte Appl. Attach. #1 Mem. P. & A. 12-13, ECF No. 4.) Plaintiff has therefore
18   alleged facts that are likely to withstand a motion to dismiss for lack of personal
19   jurisdiction or improper venue.
20   D.    Whether Requested Discovery Will Lead to Identifying Information
21         Finally, Strike 3 Holdings is required to demonstrate that the requested discovery
22   will lead to identifying information about the Defendant that would make service of
23   process possible. See Columbia Ins. Co., 185 F.R.D. at 580. As discussed above,
24   Plaintiff’s investigation revealed a unique IP address 75.80.114.186, and Defendant’s
25   ISP, Spectrum, is the only entity that may correlate the IP address to its subscriber. (See
26   Ex Parte Appl. Attach. #1 Mem. P. & A. 13-14, ECF No. 4.) The requested Rule 45
27   subpoena would lead to information making physical service of process possible.
28   ///

                                                   9
                                                                                  19cv0075-BEN(RBB)
1                                      IV.    CONCLUSION
2           For the reasons stated above, the Court finds good cause and GRANTS the
3    Ex Parte Application for Leave to Serve a Third Party Subpoena Prior to a Rule 26(f)
4    Conference [ECF No. 4] as follows:
5           1.     Plaintiff may serve a subpoena pursuant to Federal Rule of Civil
6    Procedure 45 on Spectrum, seeking only the name and address of the subscriber
7    assigned the IP address 75.80.114.186. Strike 3 Holdings may not subpoena
8    additional information about the subscriber;
9          2.      Plaintiff may only use the disclosed information to protect its copyrights in
10   pursuing this litigation;
11         3.     Within fourteen (14) calendar days after service of the subpoena, Spectrum
12   shall notify the subscriber assigned the IP address 75.80.114.186 that his, her, or its
13   identity has been subpoenaed by Plaintiff;
14         4.     The subscriber whose identity has been subpoenaed shall have thirty (30)
15   calendar days from the date of the notice to challenge the disclosure of his, her, or its
16   name and address by filing an appropriate pleading with this Court contesting the
17   subpoena;
18         5.    If Spectrum wishes to move to quash the subpoena, it shall do so before the
19   return date of the subpoena. The return date of the subpoena must allow for at least
20   forty-five (45) days from service to production. If a motion to quash or other customer
21   challenge is brought, Spectrum shall preserve the information sought by Plaintiff in the
22   subpoena pending resolution of the motion or challenge;
23         6.     Plaintiff shall serve a copy of this Order with any subpoena obtained and
24   served pursuant to this Order to Spectrum;
25   ///
26   ///
27   ///
28   ///

                                                    10
                                                                                 19cv0075-BEN(RBB)
1          7.     Spectrum must provide a copy of this Order along with the required notice to
2    the subscriber whose identity is sought pursuant to this Order.
3          IT IS SO ORDERED.
4    Dated: March 8, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 11
                                                                              19cv0075-BEN(RBB)
